 

Exhibit 10.1

 

BIRNER DENTAL MANAGEMENT SERVICES, INC.

2005 EQUITY INCENTIVE PLAN

 

As Amended as of June 5, 2014

 

ARTICLE I

INTRODUCTION

 

1.1 Establishment. Birner Dental Management Services, Inc., a Colorado
corporation, hereby establishes the 2005 Equity Incentive Plan for certain key
employees of the Company and certain directors and consultants to the Company.
The Plan permits the grant of incentive stock options within the meaning of Code
Section 422, non-qualified stock options, restricted stock awards, stock
bonuses, restricted stock units and other stock grants to certain key employees
of the Company, and to certain directors and consultants to the Company.

 

1.2 Purposes. The purposes of the Plan are to provide those who are selected for
participation in the Plan with added incentives to continue in the long-term
service of the Company and to create in such persons a more direct interest in
the future success of the operations of the Company by relating incentive
compensation to increases in shareholder value, so that the income of those
participating in the Plan is more closely aligned with the income of the
Company’s shareholders. The Plan is also designed to provide a financial
incentive that will help the Company attract, retain and motivate the most
qualified employees, directors, and consultants.

 

ARTICLE II

DEFINITIONS

 

2.1 “Affiliated Corporation” means any corporation or other entity that is
affiliated with the Plan Sponsor through stock ownership or otherwise and is
designated as an “Affiliated Corporation” by the Board, provided, however, that
for purposes of Incentive Options granted pursuant to the Plan, an “Affiliated
Corporation” means any parent or subsidiary of the Plan Sponsor as defined in
Code Section 424.

 

2.2 “Award” means an Option, a Restricted Stock Award, a Restricted Stock Unit
or grants of Stock issued under the Plan.

 

2.3 “Board” means the Board of Directors of the Plan Sponsor.

 

2.4 “Change of Control” shall be deemed to have occurred:

 

(1) At such time as a third person, including a “group” as defined in Section
13(d)(3) of the Exchange Act, becomes the beneficial owner of securities of the
Plan Sponsor having 25% or more of the total number of votes that may be cast
for the election of directors of the Plan Sponsor; or

 

 

 

 

(2) On the date on which the shareholders of the Plan Sponsor approve (i) any
agreement for a merger or consolidation of the Plan Sponsor with another
corporation, provided that there shall be no Change of Control if the persons
and entities who were the shareholders of the Plan Sponsor immediately before
such merger or consolidation continue to own, directly or indirectly, more than
two-thirds of the outstanding voting securities of the corporation resulting
from such merger or consolidation in substantially the same proportion as their
ownership of the voting securities of the Plan Sponsor outstanding immediately
before such merger or consolidation; or (ii) any sale, exchange or other
disposition of all or substantially all of the Plan Sponsor’s assets; or

 

(3) On the effective date of any sale, exchange or other disposition of greater
than 50% in fair market value of the Plan Sponsor’s assets, other than in the
ordinary course of business, whether in a single transaction or a series of
related transactions.

 

In determining whether clause (1) of the preceding sentence has been satisfied,
the third person owning Shares must be someone other than a person or an
Affiliated Corporation of a person that, as of June 7, 2005, was both (A) the
beneficial owner of securities of the Plan Sponsor having 10% or more of the
total number of votes that may be cast for the election of directors of the Plan
Sponsor and (B) a director or executive officer of the Company. The Committee’s
reasonable determination as to whether such an event has occurred shall be final
and conclusive.

 

2.5 “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.

 

2.6 “Committee” means a committee established under Article IX of the Plan which
is empowered to take actions with respect to the administration of the Plan.

 

2.7 “Company” means the Plan Sponsor and the Affiliated Corporations, and also
includes dental centers managed by the Plan Sponsor or its Affiliated
Corporations pursuant to one or more management agreements.

 

2.8 “Disabled” or “Disability” shall have the meaning given to such terms in
Code Section 22(e)(3).

 

2.9 “Effective Date” means the effective date of the Plan which is June 7, 2005.

 

2.10 “Eligible Consultants” means those consultants to the Company and directors
of the Company who are determined by the Committee to be individuals whose
services are important to the Company.

 



2.11 “Eligible Employees” means those key employees (including, without
limitation, officers and directors who are also employees) of the Company, upon
whose judgment, initiative and efforts the Company is, or will become, largely
dependent for the successful conduct of its business. For purposes of the Plan,
an employee is an individual whose wages are subject to the withholding of
federal income tax under Code Section 3401.

 



 

 

 

2.12 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2.13 “Fair Market Value” means the mean between the highest and lowest selling
prices of the Stock on the NASDAQ Small Cap Market, or on such other principal
securities exchange or other market or quotation system on which the Stock may
be traded or quoted, on a particular date. If the price of the Stock is not
reported on any securities exchange or quotation system, the Fair Market Value
of the Stock on a particular date shall be as determined by the Committee in
good faith by applying any reasonable valuation method under Treas. Reg. Section
20.2031-2.

 

2.14 “Incentive Option” means an Option designated as an incentive stock option
and granted in accordance with Code Section 422.

 

2.15 “Non-Qualified Option” means any Option other than an Incentive Option.

 

2.16 “Option” means a right to purchase Stock at a stated or formula price for a
specified period of time. Options granted under the Plan shall be either
Incentive Options or Non-Qualified Options.

 

2.17 “Option Agreement” shall have the meaning given to it in Section 4.3.

 

2.18 “Option Holder” means a Participant who has been granted one or more
Options under the Plan.

 

2.19 “Option Price” means the price at which each share of Stock subject to an
Option may be purchased, determined in accordance with Subsection 4.3(b).

 

2.20 “Participant” means an Eligible Employee or Eligible Consultant designated
by the Committee during the term of the Plan to receive one or more Awards under
the Plan.

 

2.21 “Performance Award” means a pre-established, performance-based grant under
the Plan pursuant to Article III.

 

2.22 “Performance Award Agreement” means the agreement specified in Article III.

 

2.23 “Plan” means the 2005 Equity Incentive Plan.

 

2.24 “Plan Sponsor” means Birner Dental Management Services, Inc. and any
successor thereto.

 

2.25 “Restricted Stock” means Stock granted to a Participant that is subject to
certain restrictions.

 

2.26 “Restricted Stock Unit” means a measurement component equal to the Fair
Market Value of one share of Stock on the date for which a determination is made
pursuant to the provisions of this Plan.

 

 

 



 

2.27 “Section” or “Subsection” means a reference to a section or subsection of
the Plan, unless another reference specifically applies.

 

2.28 “Share” means a share of Stock.

 

2.29 “Stock” means the common stock of the Plan Sponsor.

 

2.30 “Stock Bonus” means either an outright grant of Stock or a grant of Stock
subject to and conditioned upon certain employment or performance related goals.

 

ARTICLE III

PARTICIPATION AND PERFORMANCE-BASED AWARDS

 

3.1 Participation. Participants in the Plan shall be those Eligible Employees
who, in the judgment of the Committee, are performing, or during the term of
their incentive arrangement will perform, vital services in the management,
operation and development of the Company, and significantly contribute, or are
expected to significantly contribute, to the achievement of long-term corporate
economic objectives. Eligible Consultants shall be selected from those
non-employee consultants to the Company and directors of the Company who are
performing services important to the operation and growth of the Company.
Participants may be granted from time to time one or more Awards.

 

3.2 Performance-Based Awards. The Company intends that Performance Awards to
certain employees will satisfy the performance-based compensation requirements
of Code Section 162(m) so that the Company may deduct any compensation paid
under the Plan for federal income tax purposes without limitation under Code
Section 162(m). If any provision of this Plan or any Performance Award Agreement
would otherwise frustrate or conflict with such intent, that provision, to the
extent possible, shall be interpreted and deemed amended so as to avoid such
conflict.

 

3.3 Grants of Performance-Based Awards. The Committee may grant Performance
Awards that grant a specific number of Options, shares of Restricted Stock or
Restricted Stock Units that vest in whole or in part upon satisfaction of
specified performance goals. The Committee may also grant Performance Awards
that require the Committee to grant a specific number of shares of Stock,
Options, shares of Restricted Stock or Restricted Stock Units upon satisfaction
of specified performance goals. The Committee shall, in its sole discretion,
determine the type of Performance Awards to be made, the time at which
Performance Awards are to be made and the time at which the Performance Awards
vest or Shares are granted under Performance Awards, actual performance against
targets for purposes of Performance Award vesting or granting of Awards,
specific weighing of the components of Performance Award vesting or grants, and
establish such other terms under the Plan as the Committee may deem necessary or
desirable and consistent with the terms of the Plan. The Committee shall have
the full and exclusive right to grant and determine terms and conditions of all
Performance Awards granted under the Plan. The performance goal or goals for a
Performance Award shall be established in writing at the time the Performance
Award is granted. The Committee shall have no power to increase a Performance
Award that has been granted, but shall have the power to decrease a Performance
Award.

 



 

 

 

3.4 Award Agreements. Performance Award Agreements that are intended to comply
with Code Section 162(m) shall specify the target number of Shares or units for
the Participant. The maximum vesting for a Performance Award shall be 100% of
the Award. No Performance Award shall entitle the Participant to receive more
than 75,000 Shares or units in any calendar year. Performance Awards to all
Participants for any calendar year shall not exceed 125,000 Shares and units.

 

3.5 Preestablished Performance Goals. The performance criteria for any
Performance Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be a
measure based on one or more Qualifying Performance Criteria selected by the
Committee and specified at the time the Performance Award is granted. For
purposes of this Plan, the term “Qualifying Performance Criteria” shall mean any
one or more of the following performance criteria, either individually or in any
combination, applied to the Company, an Affiliated Corporation or a business
unit of the Company or Affiliated Corporation, either individually or in any
combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Committee in the Performance Award: (a) cash flow, (b) earnings per share,
(c) earnings before interest, taxes, depreciation and amortization, (d) return
on equity, (e) total shareholder return, (f) share price performance, (g) return
on capital, (h) return on assets or net assets, (i) total dental group practice
revenue, revenue or net revenue, including net revenue per office, (j) income or
net income, (k) operating income or net operating income, (l) operating profit
or net operating profit, (m) operating margin or profit margin, (n) return on
total dental group practice revenue, revenue or net revenue, (o) return on
invested capital, and (p) contribution from dental offices. The Committee may
appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occurs during a
performance period: (i) asset write-downs, (ii) litigation or claim judgments or
settlements, (iii) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results, (iv) accruals for
reorganization and restructuring programs and (v) any extraordinary
non-recurring items described in the Company’s Exchange Act filings.

 

3.6 Committee Certification. Notwithstanding satisfaction of any Qualifying
Performance Criteria, the number of Shares, Stock Options or Restricted Stock
Units under a Performance Award to be granted or vested on account of
satisfaction of such Qualifying Performance Criteria may be reduced by the
Committee on the basis of such further considerations as the Committee in its
sole discretion shall determine. Except as otherwise provided in this Plan or
any Performance Award Agreement, the Participant shall not be entitled to vest
in or be granted any portion of a Performance Award until the Committee
certifies in writing that the Participant has met his or her specific
performance goals and determines the portion of the Performance Award which is
to be vested or granted.

 

ARTICLE IV

OPTIONS

 

4.1 Grant of Options. A Participant may be granted one or more Options. Options
shall be granted as of the date specified in the Option Agreement. The Committee
in its sole discretion shall designate whether an Option is an Incentive Option
or a Non-Qualified Option. Only Non-Qualified Options may be granted to Eligible
Consultants. The Committee may grant both an Incentive Option and a
Non-Qualified Option to an Eligible Employee at the same time or at different
times. Incentive Options and Non-Qualified Options, whether granted at the same
time or at different times, shall be deemed to have been awarded in separate
grants and shall be clearly identified. In no event shall the exercise of one
Option affect the right to exercise any other Option or affect the number of
Shares for which any other Option may be exercised. The grant of each Option
shall be separately approved by the Committee, and the receipt of one Option
shall not result in automatic receipt of any other Option. Upon determination by
the Committee to grant an Option to a Participant, the Committee shall enter
into a Option Agreement with the Participant.

 



 

 

 

4.2 Restrictions on Incentive Options.

 

(a) Initial Exercise. The aggregate Fair Market Value of the Shares with respect
to which Incentive Options are exercisable for the first time by an Option
Holder in any calendar year, under the Plan or otherwise, shall not exceed
$100,000. For this purpose, the Fair Market Value of the Shares shall be
determined as of the date of grant of the Option.

 

(b) Ten Percent Stockholders. Incentive Options granted to an Option Holder who
is the holder of record of 10% or more of the outstanding Stock of the Plan
Sponsor shall have an Option Price equal to 110% of the Fair Market Value of the
Shares on the date of grant of the Option, and the Option Period for any such
Option shall not exceed five years.

 

(c) Number of Shares. The number of Shares that may be issued pursuant to
Options intended to be Incentive Options shall be 150,000 Shares.

  

4.3 Stock Option Agreements. Each Option granted under the Plan shall be
evidenced by a written stock option certificate or agreement (an “Option
Agreement”). An Option Agreement shall be issued by the Plan Sponsor in the name
of the Participant to whom the Option is granted (the “Option Holder”) and in
such form as may be approved by the Committee. The Option Agreement shall
incorporate and conform to the conditions in the Plan as well as any other terms
and conditions that are not inconsistent as the Committee may consider
appropriate. In the event of any inconsistency between the provisions of the
Plan and any Option Agreement, the provisions of the Plan shall govern.

 

(a) Number of Shares. Each Option Agreement shall state that it covers a
specified number of shares of Stock, as determined by the Committee.

 

(b) Price. The price at which each share of Stock covered by an Option may be
purchased shall be determined in each case by the Committee and set forth in the
Option Agreement. The exercise price of an Option shall not be less than 100% of
the Fair Market Value of the Stock on the date the Option is granted.

 

(c) Duration of Options. Each Option Agreement shall state the period of time,
determined by the Committee, within which the Option may be exercised by the
Option Holder (the “Option Period”). The Option Period must end not more than
ten years from the date the Option is granted.

 



 

 

 

(d) Restrictions on Exercise. The Option Agreement shall also set forth any
restrictions on Option exercise during the Option Period, if any, as may be
determined by the Committee. Each Option shall become exercisable (vest) over
such period of time, if any, or upon such events, as determined by the
Committee.

 

(e) Termination of Services, Death, or Disability. The Committee may specify the
period, if any, after which an Option may be exercised following termination of
the Option Holder’s services in the Option Agreement. If the Option Agreement
does not specify the period of time following termination of service during
which Options may be exercised or vest, the time periods or vesting provisions
in this Subsection shall apply.

 

(i) Termination for Cause. If the services of the Option Holder are terminated
within the Option Period for “cause”, as determined by the Company, the Option
shall thereafter be void for all purposes. “Cause” shall have the meaning
assigned to it by the Option Holder’s employment agreement, if the Company has
entered into an employment agreement with the Option Holder; otherwise
termination for “cause” shall mean termination of employment as a result of a
violation of any Company policy, procedure or guideline, or engaging in any of
the following forms of misconduct: conviction of any felony or of any
misdemeanor involving dishonesty or moral turpitude; theft or misuse of the
Company’s property or time; use of alcohol or controlled substances on the
Company’s premises or appearing on such premises while intoxicated or under the
influence of drugs not prescribed by a physician, or after having abused
prescribed medications; illegal use of any controlled substance; illegal
gambling on the Company’s premises; discriminatory or harassing behavior,
whether or not illegal under federal, state or local law; willful misconduct; or
falsifying any document or making any false or misleading statement relating to
employment by the Company; or injures the economic or ethical welfare of the
Company by misconduct or inattention to duties and responsibilities, or fails to
meet the Company’s performance expectations, as determined by the Company in its
sole discretion.

 

(ii) Disability. If the Option Holder becomes Disabled, the Option may be
exercised by the Option Holder within one year following the Option Holder’s
termination of services on account of Disability (provided that such exercise
must occur within the Option Period), but not thereafter. In this event, the
Option may be exercised with respect to all of the Shares covered by the Option.

 

(iii) Death. If the Option Holder dies during the Option Period while still
performing services for the Company or within the one year period referred to in
(ii) above or the three-month period referred to in (iv) below, the Option may
be exercised by those entitled to do so under the Option Holder’s will or by the
laws of descent and distribution within one year following the Option Holder’s
death (provided that such exercise must occur within the Option Period), but not
thereafter. In this event, the Option may be exercised with respect to all of
the Shares covered by the Option.

  



 

 

 

(iv) Termination for Reasons Other than Cause, Disability or Death. If the
Option Holder is no longer employed by the Company or performing services for
the Company for any reason other than Cause, Disability or the Option Holder’s
death, the Option may be exercised by the Option Holder within three months
following the date of termination (provided that the exercise must occur within
the Option Period), but not thereafter. The Option may be exercised only with
respect to the Shares as to which the Option had become exercisable on or before
the date of termination of services.

 

4.4 Transferability. Each Option shall not be transferable by the Option Holder
except by will or pursuant to the laws of descent and distribution. Each Option
is exercisable during the Option Holder’s lifetime only by him or her, or in the
event of Disability or incapacity, by his or her guardian, conservator or legal
representative. The Committee may, however, provide at the time of grant or
thereafter that the Option Holder may transfer a Non-Qualified Option to a
member of the Option Holder’s immediate family, a trust of which members of the
Option Holder’s immediate family are the only beneficiaries, or a partnership of
which members of the Option Holder’s immediate family or trusts for the sole
benefit of the Option Holder’s immediate family are the only partners, or in
other circumstances at the Committee’s sole discretion. Immediate family means
the Option Holder’s spouse, issue (by birth or adoption), parents, grandparents,
and siblings (including half brothers and sisters and adopted siblings). During
the Option Holder’s lifetime, the Option Holder may not transfer an Incentive
Option under any circumstances.

 

4.5 Manner of Exercise. The method for exercising each Option granted hereunder
shall be by delivery to the Plan Sponsor of (1) written notice specifying the
number of Shares with respect to which such Option is exercised, (2) payment in
full of the exercise price and any liability the Company may have for
withholding of federal, state or local income or other taxes incurred by reason
of the exercise of the Option, (3) representations meeting the requirements of
Section 12.1 if requested by the Plan Sponsor, and (4) a shareholders agreement
meeting the requirements of Section 12.4 if requested by the Plan Sponsor. The
purchase of such Shares shall take place at the principal offices of the Plan
Sponsor within thirty days following delivery of such notice, at which time the
Option Price of the Shares shall be paid in full. If the Option Price is paid by
means of a broker’s loan transaction, in whole or in part, the closing of the
purchase of the Stock under the Option shall take place (and the Option shall be
treated as exercised) on the date on which, and only if, the sale of Stock upon
which the broker’s loan was based has been closed and settled, unless the Option
Holder makes an irrevocable written election, at the time of exercise of the
Option, to have the exercise treated as fully effective for all purposes upon
receipt of the Option Price by the Plan Sponsor regardless of whether or not the
sale of the Stock by the broker is closed and settled. A properly executed
certificate or certificates representing the Shares shall be delivered to the
Option Holder upon payment. If Options on less than all Shares evidenced by an
Option Agreement are exercised, the Plan Sponsor shall deliver a new Option
Agreement evidencing the Option on the remaining Shares upon delivery of the
Option Agreement for the Option being exercised.

 

4.6 Payment of the Exercise Price. The exercise price shall be paid by any of
the following methods or any combination of the following methods at the
election of the Option Holder, or by any other method approved by the Committee
upon the request of the Option Holder:

 



 

 

 

(a) in cash.

 

(b) by certified check, cashier’s check or other check acceptable to the Plan
Sponsor, payable to the order of the Plan Sponsor.

 

(c) by delivery to the Plan Sponsor of certificates representing the number of
Shares then owned by the Option Holder, the Fair Market Value of which equals
the purchase price of the Stock purchased pursuant to the Option, properly
endorsed for transfer to the Plan Sponsor. No Option may be exercised by
delivery to the Plan Sponsor of certificates representing Stock, unless such
Stock has been held by the Option Holder for more than six months. The Fair
Market Value of any shares of Stock delivered in payment of the purchase price
upon exercise of the Option under the Plan shall be the Fair Market Value as of
the exercise date. The exercise date shall be the day of delivery of the
certificates for the Stock used as payment of the Option Price.

 

(d) by delivery to the Plan Sponsor of a properly executed notice of exercise
together with irrevocable instructions to a broker to deliver to the Plan
Sponsor promptly the amount of the proceeds of the sale of all or a portion of
the Stock or of a loan from the broker to the Option Holder required to pay the
Option Price.

 

4.7 Withholding Requirement. The Plan Sponsor’s obligations to deliver shares of
Stock upon the exercise of any Option shall be subject to the Participant’s
satisfaction of all applicable federal, state and local income and other tax
withholding requirements.

 

(a) Non-Qualified Options. Upon exercise of an Option, the Option Holder shall
make appropriate arrangements with the Company to provide for the amount of
additional withholding required by Code Sections 3102 and 3402 and applicable
state income tax laws, including payment of such taxes through delivery of
shares of Stock or by withholding Stock to be issued under the Option.

 

(b) Incentive Options. If an Option Holder makes a disposition (as defined in
Code Section 424(c)) of any Stock acquired pursuant to the exercise of an
Incentive Option prior to the expiration of two years from the date on which the
Incentive Option was granted or prior to the expiration of one year from the
date on which the Option was exercised, the Option Holder shall send written
notice to the Company at the Company’s principal place of business of the date
of such disposition, the number of Shares disposed of, the amount of proceeds
received from such disposition and any other information relating to such
disposition as the Company may reasonably request. The Option Holder shall, in
the event of such a disposition, make appropriate arrangements with the Company
to provide for the amount of additional withholding, if any, required by Code
Sections 3102 and 3402 and applicable state income tax laws.

 

4.8 Withholding With Stock. The Committee may, in its sole discretion, grant the
Participant an election to pay all such amounts of tax withholding, or any part
thereof, by electing to transfer to the Plan Sponsor, or to have the Plan
Sponsor withhold from Shares otherwise issuable to the Participant, shares of
Stock having a value equal to the amount required to be withheld or such lesser
amount as may be elected by the Participant. All elections shall be subject to
the approval or disapproval of the Committee. The value of shares of Stock to be
withheld shall be based on the Fair Market Value of the Stock on the date that
the amount of tax to be withheld is to be determined (the “Tax Date”). Any such
elections by Participants to have shares of Stock withheld for this purpose will
be subject to the following restrictions:

 



 

 

 

(a) All elections must be made prior to the Tax Date.

 

(b) All elections shall be irrevocable.

 

(c) If the Participant is an officer or director of the Plan Sponsor within the
meaning of Section 16 of the Exchange Act (“Section 16”), the Participant must
satisfy the requirements of Section 16 and any applicable Rules thereunder with
respect to the use of Stock to satisfy such tax withholding obligation.

 

4.9 Shareholder Privileges. No Option Holder shall have any rights as a
shareholder with respect to any shares of Stock covered by an Option until the
Option Holder becomes the holder of record of such Stock, and no adjustments
shall be made for dividends or other distributions or other rights as to which
there is a record date preceding the date such Option Holder becomes the holder
of record of such Stock, except as provided in the Plan.

 

ARTICLE V

RESTRICTED STOCK

 

5.1 Grant of Restricted Stock Awards. The Committee may grant a Participant one
or more Restricted Stock Awards consisting of Shares of Stock. The number of
Shares granted as a Restricted Stock Award shall be determined by the Committee.

 

5.2 Restrictions. A Participant’s right to retain a Restricted Stock Award
granted to the Participant under this Article shall be subject to such
restrictions, including but not limited to the Participant’s continuous
employment by or performance of services for the Company for a restriction
period specified by the Committee or the attainment of specified performance
goals and objectives, as may be established by the Committee with respect to
such Award. The Committee may in its sole discretion require different periods
of service or different performance goals and objectives with respect to
different Participants, to different Restricted Stock Awards or to separate,
designated portions of the Shares constituting a Restricted Stock Award. In the
event of the death or Disability of a Participant, or the retirement of a
Participant in accordance with the Company’s established retirement policy, all
required periods of service and other restrictions applicable to Restricted
Stock Awards then held by the Participant shall lapse, and the Award shall
become fully nonforfeitable. Except as otherwise determined by the Committee, if
a Participant’s employment or consulting services terminate for any other
reason, any Restricted Stock Awards as to which the period for which services
are required or other restrictions have not been satisfied (or waived or
accelerated) shall be forfeited, and all shares of Stock related thereto shall
be immediately returned to the Company.

 



 

 



 



5.3 Privileges of a Stockholder; Transferability. Unless otherwise provided in
the Restricted Stock Award, a Participant shall have all voting, dividend,
liquidation and other rights with respect to Stock in accordance with its terms
received by the Participant as a Restricted Stock Award under this Article upon
the Participant’s becoming the holder of record of such Stock, except the
Participant’s right to sell, encumber, or otherwise transfer such Stock.

 

5.4 Enforcement of Restrictions. The Committee shall cause a legend to be placed
on the Stock certificates issued pursuant to each Restricted Stock Award
referring to the restrictions of this Article and, in addition, may in its sole
discretion require one or more of the following methods of enforcing the
restrictions of this Article:

 

(a) Requiring the Participant to keep the Stock certificates, duly endorsed, in
the custody of the Company while the restrictions remain in effect; or

 

(b) Requiring that the Stock certificates, duly endorsed, be held in the custody
of a third party while the restrictions remain in effect.

 

ARTICLE VI

RESTRICTED STOCK UNITS

 

A Participant may be granted a number of Restricted Stock Units determined by
the Committee. The number of Restricted Stock Units, the vesting schedule and
the goals and objectives to be satisfied with respect to each grant of
Restricted Stock Units, and other terms and conditions applicable to a grant of
Restricted Stock Units shall be determined by the Committee. As soon as
administratively practicable following vesting of Restricted Stock Units (but no
later than 60 days), Shares equal to the number of Restricted Stock Units shall
be distributed to the Participant. Upon distribution of the Shares to the
Participant, the Participant shall pay to the Company the amount of payroll and
withholding taxes related to the receipt of the Shares.

 

ARTICLE VII

STOCK BONUSES

 

The Committee may award Stock Bonuses to such Participants, subject to such
conditions and restrictions, as it determines in its sole discretion. Stock
Bonuses may be either outright grants of Stock, or may be grants of Stock
subject to and conditioned upon certain employment or performance related goals.

 

ARTICLE VIII

OTHER COMMON STOCK GRANTS

 

From time to time during the duration of this Plan, the Board may, in its sole
discretion, adopt one or more incentive compensation arrangements for
Participants pursuant to which the Participants may acquire shares of Stock,
whether by purchase, outright grant, or otherwise. Any such arrangements shall
be subject to the general provisions of this Plan and all shares of Stock issued
pursuant to such arrangements shall be issued under this Plan.

 





 

 

 



ARTICLE IX

PLAN ADMINISTRATION

 

9.1 Committee. The Plan shall be administered by a Committee appointed by and
serving at the pleasure of the Board of Directors, consisting of not less than
two Directors (the “Committee”) and consisting solely of outside Directors
(within the meaning of Code Section 162(m)(4)(C)(i)). The Board of Directors may
from time to time remove members from or add members to the Committee, and
vacancies on the Committee, howsoever caused, shall be filled by the Board of
Directors. The Committee shall be so constituted at all times as to permit the
Plan to comply with Rule 16b-3 or any successor rule promulgated under the
Exchange Act and to permit Awards to comply with the performance based
compensation exception of Code Section 162(m). Members of the Committee and any
subcommittee or special committee shall be appointed from time to time by the
Board, shall serve at the pleasure of the Board and may resign at any time upon
written notice to the Board.

 

9.2 Committee Meetings and Actions. The Committee shall hold meetings at such
times and places as it may determine. A majority of the members of the Committee
shall constitute a quorum, and the acts of the majority of the members present
at a meeting or a consent in writing signed by all members of the Committee
shall be the acts of the Committee and shall be final, binding and conclusive
upon all persons, including the Company, its shareholders, and all persons
having any interest in Awards that may be or have been granted pursuant to the
Plan.

 

9.3 Powers of Committee. In accordance with the provisions of the Plan, the
Committee shall, in its sole discretion, select the Participants from among the
Eligible Employees and Eligible Consultants, determine the Awards to be made
pursuant to the Plan, and the time at which such Awards are to be made, fix the
Option Price, period and manner in which an Option becomes exercisable, the
vesting period and other restrictions on Restricted Stock and Restricted Stock
Units, and establish such other terms of Awards under the Plan as the Committee
may deem necessary or desirable and consistent with the terms of the Plan. The
Committee shall determine the form or forms of the agreements with Participants
that shall evidence the particular provisions, terms, conditions, rights and
duties of the Plan Sponsor and the Participants with respect to Awards granted
pursuant to the Plan, which provisions need not be identical except as may be
provided herein. The Committee shall have the full and exclusive right to grant
and determine terms and conditions of all Options granted under the Plan. In
granting Options, the Committee shall take into consideration the contribution
the Option Holder has made or may make to the success of the Company or its
subsidiaries and such other factors as the Committee shall determine. The
Committee may from time to time adopt such rules and regulations for carrying
out the purposes of the Plan as it may deem proper and in the best interests of
the Company. The Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or in any agreement entered into
hereunder in the manner and to the extent it shall deem expedient and it shall
be the sole and final judge of such expediency. No member of the Committee shall
be liable for any action or determination made in good faith. The
determinations, interpretations and other actions of the Committee pursuant to
the provisions of the Plan shall be binding and conclusive for all purposes and
on all persons.

 

9.4 Interpretation of Plan. The determination of the Committee as to any
disputed question arising under the Plan, including questions of construction
and interpretation, shall be final, binding and conclusive upon all persons,
including the Company, its shareholders, and all persons having any interest in
Awards that may be or have been granted pursuant to the Plan.

 



 

 

 

9.5 Indemnification. Each person who is or shall have been a member of the
Committee or of the Board of Directors shall be indemnified and held harmless by
the Plan Sponsor against and from any loss, cost, liability or expense that may
be imposed upon or reasonably incurred in connection with or resulting from any
claim, action, suit or proceeding to which such person may be a party or in
which such person may be involved by reason of any action taken or failure to
act under the Plan and against and from any and all amounts paid in settlement
thereof, with the Company’s approval, or paid in satisfaction of a judgment in
any such action, suit or proceeding against him, provided such person shall give
the Company an opportunity, at its own expense, to handle and defend the same
before undertaking to handle and defend it on such person’s own behalf. The
foregoing right of indemnification shall not be exclusive of, and is in addition
to, any other rights of indemnification to which any person may be entitled
under the Plan Sponsor’s Articles of Incorporation or Bylaws, as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.

 

ARTICLE X

STOCK SUBJECT TO THE PLAN

 

10.1 Number of Shares. The number of Shares that are authorized for issuance
under the Plan in accordance with the provisions of the Plan and subject to such
restrictions or other provisions as the Committee may from time to time deem
necessary shall not exceed 1,025,000, subject to the adjustment provisions in
this Article X. The Shares may be either authorized and unissued Shares or
previously issued Shares acquired by the Plan Sponsor. This authorization may be
increased from time to time by approval of the Board and by the shareholders of
the Plan Sponsor if, in the opinion of counsel for the Plan Sponsor, shareholder
approval is required. Shares of Stock that may be issued upon exercise of
Options under the Plan shall be applied to reduce the maximum number of Shares
remaining available for use under the Plan. The Plan Sponsor shall at all times
during the term of the Plan and while any Options are outstanding retain as
authorized and unissued Stock at least the number of Shares from time to time
required under the provisions of the Plan, or otherwise assure itself of its
ability to perform its obligations hereunder.

 

10.2 Unused Stock. Any shares of Stock that are subject to an Award that expires
or for any reason is terminated unexercised and any shares of Stock withheld for
the payment of taxes or received by the Plan Sponsor as payment of the exercise
price of an Option or otherwise as contemplated by the Plan shall automatically
become available for use under the Plan.

 

10.3 Adjustments for Stock Splits and Stock Dividends. If the Plan Sponsor shall
at any time increase or decrease the number of its outstanding Shares or change
in any way the rights and privileges of such Shares by means of the payment of a
stock dividend or any other distribution upon such shares payable in Stock, or
through a stock split, subdivision, consolidation, combination, reclassification
or recapitalization involving the Stock, then in relation to the Stock that is
affected by one or more of the above events, the numbers, rights and privileges
of the following shall be increased, decreased or changed in like manner as if
they had been issued and outstanding, fully paid and nonassessable at the time
of such occurrence: (i) the Shares as to which Awards may be granted under the
Plan and (ii) the Shares then included in each outstanding Award granted
hereunder.

 



 

 

 

10.4 Other Distributions and Changes in the Stock. If the Plan Sponsor
distributes assets or securities of persons other than the Plan Sponsor
(excluding cash or distributions referred to in Section 10.3) with respect to
the Stock, or if the Plan Sponsor grants rights to subscribe pro rata for
additional Shares or for any other securities of the Plan Sponsor to the holders
of its Stock, or if there is any other change (except as described in Section
10.3) in the number or kind of outstanding Shares or of any stock or other
securities into which the Stock will be changed or for which it has been
exchanged, and if the Committee in its discretion determines that the event
equitably requires an adjustment in the number or kind of Shares subject to an
Award, an adjustment in the Option Price or the taking of any other action by
the Committee, including without limitation, the setting aside of any property
for delivery to the Participant upon the exercise of an Award or the full
vesting of an Award, then such adjustments shall be made, or other action shall
be taken, by the Committee and shall be effective for all purposes of the Plan
and on each outstanding Award.

 

10.5 General Adjustment Rules. No adjustment or substitution provided for in
this Article shall require the Plan Sponsor to sell a fractional share of Stock
under any Option, or otherwise issue a fractional share of Stock, and the total
substitution or adjustment with respect to each Option and other Award shall be
limited by deleting any fractional share. In the case of any such substitution
or adjustment, the aggregate Option Price for the total number of shares of
Stock then subject to an Option shall remain unchanged but the Option Price per
share under each such Option shall be equitably adjusted by the Committee to
reflect the greater or lesser number of shares of Stock or other securities into
which the Stock subject to the Option may have been changed, and appropriate
adjustments shall be made to other Awards to reflect any such substitution or
adjustment.

 

10.6 Determination by the Committee. Adjustments under this Article shall be
made by the Committee, whose determinations shall be final and binding upon all
parties.

 

ARTICLE XI

GENERAL RESTRICTIONS

 

11.1 Investment Representations. The Plan Sponsor may require any person to whom
an Award is granted, as a condition of exercising the Award, to give written
assurances in substance and form satisfactory to the Plan Sponsor and its
counsel to the effect that such person is acquiring the Stock for his own
account for investment and not with any present intention of selling or
otherwise distributing the same, and to such other effects as the Plan Sponsor
deems necessary or appropriate in order to comply with Federal and applicable
state securities laws. Legends evidencing such restrictions may be placed on the
Stock certificates.

 

11.2 Compliance with Securities Laws. Each Award grant shall be subject to the
requirement that, if at any time counsel to the Plan Sponsor shall determine
that the listing, registration or qualification of the Shares subject to such
Award grant upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental or regulatory body, is necessary as
a condition of, or in connection with, the issuance or purchase of Shares
thereunder, such Award grant may not be accepted or exercised in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been effected or obtained on conditions acceptable to the Committee.
Nothing herein shall be deemed to require the Plan Sponsor to apply for or to
obtain such listing, registration or qualification.

 





 

 



 

11.3 Changes in Accounting Rules. Except as provided otherwise at the time an
Award is granted, notwithstanding any other provision of the Plan to the
contrary, if, during the term of the Plan, any changes in the financial or tax
accounting rules applicable to Options or other Awards shall occur which, in the
sole judgment of the Committee, may have a material adverse effect on the
reported earnings, assets or liabilities of the Plan Sponsor, the Committee
shall have the right and power to modify as necessary, any then outstanding and
unexercised Options or other Awards as to which the applicable services or other
restrictions have not been satisfied.

 

ARTICLE XII

REQUIREMENTS OF LAW

 

12.1 Requirements of Law. The issuance of Stock and the payment of cash pursuant
to the Plan shall be subject to all applicable laws, rules and regulations.

 

12.2 Federal Securities Law Requirements. If a Participant is an officer or
director of the Plan Sponsor within the meaning of Section 16 of the Exchange
Act, Awards granted hereunder shall be subject to all conditions required under
Rule 16b-3, or any successor rule promulgated under the Exchange Act, to qualify
the Award for any exception from the provisions of Section 16(b) of the Exchange
Act available under that Rule. Such conditions shall be set forth in the
agreement with the Participant which describes the Award or other document
evidencing or accompanying the Award.

 

12.3 Governing Law. The Plan and all agreements hereunder shall be construed in
accordance with and governed by the laws of the State of Colorado.

 

ARTICLE XIII

DURATION OF THE PLAN

 

Unless sooner terminated by the Board of Directors, the Plan shall terminate at
the close of business on March 17, 2015, and no Award shall be granted after
such termination. Awards outstanding at the time of the Plan termination may
continue to be exercised, or become free of restrictions, in accordance with
their terms.

 

ARTICLE XIV

PLAN AMENDMENT, MODIFICATION AND TERMINATION

 

The Board may at any time terminate, and from time to time may amend or modify
the Plan, provided, however, that no amendment or modification may become
effective without approval of the amendment or modification by the shareholders
if shareholder approval is required to enable the Plan to satisfy any applicable
statutory or regulatory requirements, or if the Plan Sponsor, on the advice of
counsel, determines that shareholder approval is otherwise necessary or
desirable.

 



 

 

 

No amendment, modification or termination of the Plan shall in any manner
adversely affect any Award previously granted under the Plan, without the
consent of the Participant holding such Award.

 

ARTICLE XV

CHANGE OF CONTROL

 

Notwithstanding any exercise dates or vesting provisions stated in any agreement
pertaining to any Award, upon the occurrence of a Change of Control all exercise
dates of any outstanding Award shall accelerate and all outstanding Awards shall
vest.

 

ARTICLE XVI

MISCELLANEOUS

 

16.1 Gender and Number. Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.

 

16.2 No Right to Continued Employment. Nothing contained in the Plan or in any
Award granted under the Plan shall confer upon any Participant any right with
respect to the continuation of his employment by, or consulting relationship
with, the Company, or interfere in any way with the right of the Company,
subject to the terms of any separate employment agreement or other contract to
the contrary, at any time to terminate such services or to increase or decrease
the compensation of the Participant from the rate in existence at the time of
the grant of an Award. Nothing in this Plan shall limit or impair the Company’s
right to terminate the employment of any employee, to terminate the consulting
services of any consultant, or to terminate the services of any director.
Whether an authorized leave of absence, or absence in military or government
service, shall constitute a termination of service shall be determined by the
Committee at the time in its sole discretion.

 

16.3 Nontransferability. Except as provided otherwise in the Plan or determined
by the Committee, no right or interest of any Participant in an Award granted
pursuant to the Plan shall be assignable or transferable during the lifetime of
the Participant, either voluntarily or involuntarily, or subjected to any lien,
directly or indirectly, by operation of law, or otherwise, including execution,
levy, garnishment, attachment, pledge or bankruptcy. In the event of a
Participant’s death, a Participant’s rights and interests in Awards shall, to
the extent provided in the Plan, be transferable by will or the laws of descent
and distribution, and payment of any amounts due under the Plan shall be made
to, and exercise of any Awards may be made by, the Participant’s legal
representatives, heirs or legatees. Notwithstanding the foregoing, the Option
Holder may not transfer an Incentive Option during the Option Holder’s lifetime.
If in the opinion of the Committee a person entitled to payments or to exercise
rights with respect to the Plan is disabled from caring for his affairs because
of mental condition, physical condition or age, payment due such person may be
made to, and such rights shall be exercised by, such person’s guardian,
conservator or other legal personal representative upon furnishing the Committee
with evidence satisfactory to the Committee of such status.

 



 

 

 

16.4 No Plan Funding. Obligations to Participants under the Plan will not be
funded, trusteed, insured or secured in any manner. The Participants under the
Plan shall have no security interest in any assets of the Company, and shall be
only general creditors of the Company.

 

16.5 Other Employee Benefits. The amount of any compensation deemed to be
received by a Participant as a result of the exercise of an Option or receipt of
any other Award or the sale of Shares received upon such exercise or Award shall
not constitute “earnings” or “compensation” with respect to which any other
employee benefits of such employee are determined, including without limitation
benefits under any pension, profit sharing, 401(k), life insurance or salary
continuation plan.

 

IN WITNESS WHEREOF, the Plan Sponsor has caused this Plan, as amended, to be
duly executed as of June 5, 2014.

 





  BIRNER DENTAL MANAGEMENT SERVICES, INC.     Plan Sponsor             By : /s/
Dennis N. Genty     Name: Dennis N. Genty     Title: Chief Financial Officer,
Secretary       and Treasurer  

 



 

